FIRST AMENDMENT TO TERMINATION PROTECTION AGREEMENT

WHEREAS, a Termination Protection Agreement (the “Agreement”) was entered into
effective December 3, 2008 between Thomas & Betts Corporation and its successors
and assigns (the “Company”) and William E. Weaver, Jr. (“Executive”).

WHEREAS, the Company and Executive amended and restated the Agreement
December 30, 2008 in order to clarify certain of its provisions that are
governed by, or are otherwise subject to, Sections 162(m) and 409A of the Code;
and

WHEREAS, the Company and Executive mutually consent to the following amendment
to Schedule A effective December 2, 2009 to reflect an increase in Executive’s
grade;

NOW, THEREFORE, the Company and Executive hereby agree as follows:

The definition of “Average Bonus” in Schedule A to the Agreement shall be
replaced with the following:

“Average Bonus” means the greater of (i) Executive’s target bonus for the
calendar year immediately prior to the calendar year in which the earlier of the
Termination Date or the Change in Control occurs, or (ii) the highest bonus paid
or payable to Executive in respect of any of the five (5) calendar years
(annualized with respect to any such calendar year for which Executive has been
employed for only a portion thereof) immediately prior to the calendar year in
which the earlier of the Termination Date or the Change in Control occurs.
Notwithstanding the foregoing, effective with respect to a Termination Date or
Change in Control (whichever is earlier) occurring on or after January 1, 2010,
if Executive is or ever has been a “covered employee” (within the meaning of
Section 162(m) of the Code), the amount described in clause (i), above, shall
cease to apply, and shall be replaced by the phrase, “65% of Executive’s annual
rate of base salary for the calendar year immediately prior to the calendar year
in which the earlier of the Termination Date or the Change in Control occurs.”

IN WITNESS WHEREOF, the parties have executed this Agreement on the        day
of      , 2010.

                                     THOMAS & BETTS CORPORATION        
 
    By:  
     
       
 
       
Name
Title
       
 
 
       
       
       
 
       
William E. Weaver, Jr.

